Case: 22-50373     Document: 00516524055         Page: 1     Date Filed: 10/27/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                No. 22-50373
                            consolidated with                               FILED
                                No. 22-50377                         October 27, 2022
                              Summary Calendar                         Lyle W. Cayce
                                                                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Roberto Francisco-Francisco,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                   USDC Nos. 4:20-CR-38-1, 4:21-CR-1020-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Roberto Francisco-Francisco appeals his conviction and sentence for
   illegal reentry after removal in violation of 8 U.S.C. § 1326(a) and (b)(1),


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50373      Document: 00516524055         Page: 2    Date Filed: 10/27/2022




                                    No. 22-50373
                                  c/w No. 22-50377

   along with the revocation of a term of supervised release he was serving for a
   prior offense. He has not briefed the validity of the revocation of his
   supervised release or his revocation sentence and has, therefore, abandoned
   any challenge to them. See United States v. Reagan, 596 F.3d 251, 254-55 (5th
   Cir. 2010).
          In his sole issue on appeal, Francisco-Francisco contends that
   § 1326(b) is unconstitutional because it permits a sentence above the
   otherwise-applicable statutory maximum based on facts that were neither
   alleged in the indictment nor found by a jury beyond a reasonable doubt. He
   has filed an unopposed motion for summary disposition and a letter brief
   explaining that he has raised this issue only to preserve it for further review
   and conceding that this issue is foreclosed by Almendarez-Torres v. United
   States, 523 U.S. 224 (1998). See United States v. Pervis, 937 F.3d 546, 553-54
   (5th Cir. 2019). Because summary disposition is appropriate, see Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Francisco-
   Francisco’s motion is GRANTED, and the district court’s judgments are
   AFFIRMED.




                                         2